 VANTRANELECTRIC CORPORATIONVanTranElectricCorporationandInternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO. Case 14-CA-7044May 29, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn March 30, 1973, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, VanTran ElectricCorporation, Vandalia, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin the Administrative Law Judge's said recommend-ed Order.1N.L.R B. v.Weingarten,Inc.,420 U.S. 251 (1975). Following theSupreme Court's decisionboth the General Counsel and theRespondentfiled statementsof their respective positions.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Thisproceeding under Section 10(b) of the National LaborRelations Act, as amended (the Act), was tried before meatVandalia, Illinois,onDecember 21, 1972, on acomplaint alleging, and an answer denying, that VanTranElectric Corporation (herein called Respondent or Compa-ny) committed unfair labor practices in violation of Section8(a)(1) of the Act by discharging an employee who refusedto attend an interview with his supervisors without thepresence of a union representative. The complaint wasfounded on charges filed on September 5, 1972, by theInternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO (herein the Charging Party).Upon the entire record, my observation of the witnesses,and consideration of the briefs filed by the GeneralCounsel and the Respondent, I make the following:218 NLRB No. 13FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER43Respondent is a Delaware corporation engaged atVandalia, Illinois, and Louisville, Georgia, in the manufac-ture, sale, and distribution of electrical equipment andrelatedproducts.Only its Vandalia,Illinois,facility isinvolved in the present matter.During the year ending December 31, 1971, a periodrepresentative of its operations, Respondent manufactured,sold, and distributed at its Vandalia plant, and shippedfrom that plant directly to points outside Illinois, productsvalued in excess of $50,000. I find Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent employs between 95 and 100 employees atVandalia._ In early 1972 Local Lodge 1613 of the Interna-tionalAssociation of Machinists and Aerospace Workers(herein called the Union) organized Respondent's pro-duction and maintenance employees. The Union is a labororganization within the meaning of Section 2(5) of the Act.Beginning in May 1972 the Company and the Unionnegotiated for a collective-bargaining agreement which wasentered into for a period of 1 year commencing August 18.Among other things the contract provided a grievanceprocedure, which had not existed prior thereto, and forarbitration of grievances not thereby disposed of, providedthe parties consented to each arbitration and were able toagree upon an arbitrator.III. THEALLEGED UNFAIR LABOR PRACTICESA.The IssueOn August 30, 1972,Respondent discharged employeeLarrySt.Cin and since that time has not reinstated him.The complaintalleges, and the answer denies,that he wasdischarged because he declined to attend an interview witha foreman and the acting plant superintendent without aunion representative being present,when he had reason-able ground to believe that discussions in the interviewcould adverselyaffect hisemployment.B.St.Cin'sEmployment HistoryAt the time of his discharge St. Cin had been anemployee for about a year, having been hired August 23,1971, to work as a winder. St. Cin was very active in theUnion. He had joined the Union in March. During theperiod of the negotiations, which ran from mid-May intoAugust, he was one of three employee members of theunion negotiating committee. From August 18 until histermination he was the Union's chief shop steward in theplant.St.Cin had a history of reprimands and confrontationswith his supervisors. In mid-July his immediate foreman,Kenneth Barker, had reprimanded him for taking too longa break away from his machine. On August 15 Barkeradmonished him to speed up with his work or to get out 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDand later that day, following an argument with St. Cin,gave him a 4-1/2 day disciplinary suspension on groundsof insubordination.A day or two later St. Cin filed a first-step grievancebased upon his suspension. When on his return to workAugust 22 he had not heard concerning this grievance, heand another union steward, Gary Nickles, attempted toinvoke the second step of the grievance procedure whichcalled for reducing a grievance to writing and investigationand discussion between the union shop committee and acompany representative. The Company refused to proceedwith the grievance on the ground that the contract was notin effect prior to August 18. St. Cin contended it waseffective as of August 5.About 9:30 on the morning of August 25 St. Cin andNickles left their machines for the purpose of filing anothergrievance based on a spray painting condition in the plant.Not being able to resolve this grievance at the first step,they were given permission by Acting SuperintendentSmith and Foreman Barker to remain away from- theirmachines in order to reduce it to writing. At 11:30 they stillhad not finished their preparation. They also insisted upontheir right to immediately meet with the company vicepresident pursuant to step two of the grievance procedure,although he was not then available. Smith then gave thema choice of returning to work or going home, and whenthey did neither he expelled them from the premises.C.The Discharge of St. CinOn August 30 St. Cin was discharged under the followingcircumstances. At about 7:15 a.m. James Snow, a supervi-sor in another department, observed St. Cin away from hiswinding machine and questioned whether he had any workto do. Actually St. Cin was arranging for the replacementof a broken bolt on his machine. Upon learning the truesituation, Snow left to return to his own department. St.Cin, having returned to his own machine, called after Snowwho then came back. St. Cin asked Snow if he was hisforeman. Snow replied that Barker was, but that he (Snow)was his boss too. St. Cin wanted to know how many bossesone man could have. Snow replied that everyone in theplant had three, Barker and Snow (both foremen) andSmith (acting plant superintendent). St. Cin complainedthat that was very confusing because one could tell himone thing, another another thing, and the third could firehim. St. Cin, according to Snow, accused him of harass-ment and asked if Snow was watching him. Snow admittedhe was watching him, as he was watching everyone else. St.Cin demanded to know for what reason, and remarked thathe thought he better tell his union committeemen about it.As the argument developed, Snow began getting angry.Although he admitted that he did not observe otheremployees watching them, he testified credibly that he didnot desire to argue in front of others. When St. Cinmentioned the need for his union committeeman, Snow,according to St. Cin's testimony, said, "That's it, let's go tothe office." Snow testified he merely said, "Let's go to theoffice." But he admitted he could have said something else.And he also admitted that he was getting angry. In thecircumstancesI credit,St. Cin's version of this remark. St.Cin testified credibly that when he heard the remark hethought they were going to throw him out. -The office referred to was the one used by the plantforemen. St. Cin followed Snow to the office. Snow went inand sat down. St. Cin remained outside the doorway. Atabout the same time the other foreman, Barker, and theacting plant superintendent, Smith, arrived. Snow asked St.Cin to step inside the office. He refused to come in withouthis union committeeman. Snow said he did not -need hiscommitteeman (although he did not explain why he wasnot needed) and for St. Cin to come on in. But St. Cin stillrefused and Snow told him to go on home, that he did notneed him. According to Snow he knew he was gettingangry and did not want to show it. Smith also told St. Cinto enter the office, that he did not need his unionrepresentative and, according to Smith's testimony, indi-cated they were going to discuss something to do with St.Cin's job. However, Smith admitted that at the time he didnot know what had brought about the request from Snowto enter the`off"ice, and Smith's purpose in asking St. Cin toenter was to find out what the trouble was between them. Itwas apparent, to him that Snow was getting angry. In thecircumstances I credit St. Cin's testimony that neitherSmith nor Snow explained what they meant by saying hedid not need his committeeman, as well as St. Cin'stestimony that Snow did not say that he just wanted to getthe problem between them resolved. Even after Smithasked him to enter the office, St. Cin declined. Smiththereupon discharged him for gross insubordination.Subsequent to the discharge St. Cin filed a grievancebased on his discharge. This was processed through thethree steps provided for in the collective-bargainingagreement without being resolved. The Union asked theCompany to arbitrate the question but the Companyrefused.D.Discussion1.Availability of arbitrationThe collective-bargainingagreementprovides for griev-ance procedures and arbitration where those are notsuccessful in disposing of the matter. The grievanceprocedures are mandatory when invoked by a grievant.Arbitration is voluntary, being dependent upon agreementby both parties (a) that the particular dispute shall bearbitrated and (b) who the arbitrator shall be. Here thedischarge of St. Cin was grieved through all three steps ofthegrievanceprocedure, followingwhich the Unionrequested, and the Company rejected, arbitration. TheUnion then filed the present charges with the Board onSeptember 5, less than a week after the discharge. Nolitiganthere contends that the Board should defer toarbitration. SeeHunter Saw Div. of Asko, Inc.,202 NLRB330, fn. 2 (1973).Even in discharge cases the Board will defer to agreed-upon procedures which provide a method of resolving theproblem. SeeNational Radio Company, Inc.,198 NLRB 527(1972).However, where either party can veto arbitration asthe Company has done here, the Board has not deferred tothatmethod and has resolved the matter by Boardlitigation.Tulsa-WhisenhuntFuneralHomes, Inc.,195 VANTRAN ELECTRIC CORPORATIONNLRB 106 (1972). Accordingly, deferral to arbitration inthe present matter is inappropriate.2.Contentions of the partiesThe principal issue in this case is a legal one, the factsbeing substantially undisputed. On one hand the GeneralCounsel contends that Respondent violated Section 8(a)(1)of the Act in discharging St. Cin, because under thedoctrineofQualityManufacturing Company,195 NLRB197 (1972), and its progeny, the provisions of Section 7 ofthe Act which guarantees employee rights to act in concertfor mutual aid and protection entitle an employee to unionrepresentation at an interview demanded by his employer,where the employee has reasonable ground to fear that theinterview will adversely affect his employment status. TheGeneral Counsel contends that St. Cin had such reasonablegrounds here. The Company on the other hand contendsthat an employee has no individual statutory right to unionrepresentation when summoned to an interview with hisemployer unless such right is supplied by a collective-bargaining agreement, which is not the case here, citingWestern Electric Company, Hawthorne Works,198 NLRB623 (1972). No litigant here contends that the Union'sstatutory right to participate in the interview is at issue. Cf.Lafayette Radio Electronics Corp.,194 NLRB 491 (1971).3.The nature of the interviewRespondent claims that the interview which St. Cin wascalled to was investigatory in nature, not disciplinary, andin any case was brought about at the instigation of St. Cin.It is evident from the testimony of Snow that he intendedto use the privacy -of the foremen's office to resolve theargument about his supervisory status over St. Cin. Thiswas a topic which directly related to the circumstancesunder which the employee was to work. Resolution of theproblem would not have involved any management searchfor new facts. In this respect the circumstances here differfrom those inService Technology Corporation, a Subsidiaryof LTV Aerospace Corporation,196NLRB 845 (1972),where the Board, dismissed a complaint alleging violationsof Section' 8(a)(1) and (3). Even allowing for the possibilitythat a partial purpose of the interview here may have beento probe St. Cin's attitude about supervision, the nature ofthe interview was essentially noninvestigatory in purpose.4.The appearance of jeopardyAs Respondent points out, St. Cin questioned Snow'sauthority. This angered Snow and it was apparent to St.Cin. St. Cin learned also that he was being watched. Hehad to assess this situation against the backdrop of hisreprimand inmid-July and 4-1/2 daysuspension onAugust 15, only 2 weeks prior to the events in question. Itis evident from these circumstances that, at the point Snowtook him to the office, St. Cin had reason to beapprehensive about his employment status. His effort toobtain the counsel and assistance of his union committee-men was a manifestation of his apprehension.When Snowordered him to the office he thought he was going to bethrown out.45This is not a case where the equities are overwhelminglyon either side. In fact an aura of oneupmanship pervadesthe whole affair. Nevertheless, because St. Cin had somereason to be apprehensive about his job situation, the casefits the mold ofMobil Oil Corporation,196 NLRB 1,052(1972), andQuality Manufacturing Company, supra.If thosecases are still controlling,then,under Section7 of the Act,St.On was entitled to union representation and Smith'sdischarge of him for refusing to participate in the interviewwithout union assistance was a violation of Section 8(a)(1)of the Act.5.Respondent's contentionRespondent argues (a) that Board law has changed sinceQualityandMobil,and (b) even if the case law has notclearly changed, it is now unsettled and no violation shouldbe found. Respondent relies on the recent case ofWesternElectricCompany, Hawthorne Works, supra,decided by apanel of Members Kennedy and Penello and ChairmanMiller.InWestern ElectricMembers Kennedy and Penello (whotogether formed a majority of the panel) found no violationof Section 8(a)(1) for the reasons expressed by MemberKennedy inhis dissentsinQualityManufacturingandMobilOil.That position is that absent a contractconfemng upon an employee the right to be represented bya union at an interview with management, the employeeenjoys no individual statutory right to such representation.Chairman Miller joined with the majority of the panel inWestern Electric,but for differentreasons.He found thatthe company and union there had already appropriatelydisposed of employee rights to union representation atinvestigatoryinterviewsby prior arbitrations and bargain-ing.He did not reject the principle ofQualityManufactur-ingandMobil Oil.Nor did the panel majority inWesternElectricannounce that those cases were overruled.Insteadthe decision reads, "As to the 8(a)(1) allegation of theinstant complainta majority of the Board is of the view that,under the circumstancesof thiscase,they should also bedismissed." (Emphasis supplied.) The circumstances of thatcase included those relied on by Chairman Miller. Inaddition, the interviews there were more investigatory innature than in the present case in that adverse conse-quences for the employees there developed only at a latertime. If the views of members Kennedy and Penello (thatno individual statutory right is involved) are, now the law,these are,to be sure,distinctions without a difference andQualityManufacturingandMobil Oilare shorn of prece-dential vitality, even for a situation where the employeeasking for union assistance has some reasonable apprehen-sion regarding his employment.The three-member panel inWestern Electricspoke forthewholeBoard pursuant to a delegationof authorityunder Section3(b) of the Act, and they announce theiropinion as that of "a majority of the Board." Since,however, the decision is founded on "the circumstances ofthis case," it does not appear to be based upon a newmajority construction of the statute along the lines ofMember Kennedy's dissents.It appears to me, then thatthe Board's majority still holds to the construction of theAct voiced by the majority inQualityManufacturingand 46DECISIONSOF NATIONALLABOR RELATIONS BOARDMobil Oil.See J.Weingarten, Inc.,202 NLRB 446, fn. 2(1973):The present case, on its facts, is closer to those earliercases than it is toWestern Electric,so there seems to be noreason why the circumstances in the present matter compelthe same result asWestern Electric.I conclude, therefore,that even thoughWestern Electricis the more recent Boardpronouncement, the earlier cases are still applicable hereand are binding on me.Accordingly, I conclude that, with respect to itsemployee St. Cin, Respondent has committed an unfairlabor practice in violation of Section 8(a)(1) of the Act.Respondent'smotion to dismiss, on which I reservedruling, is denied.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operations de-scribed in section I,above,have a close,intimate, andsubstantial relation to trade,traffic;and commerce amongthe several States.Thosefound to be unfair labor practicestend to lead to labor disputes burdening and obstructingcommerce and thefreeflow of commerce and are unfairlabor practices within the meaning of Sections 8(a)(1) and2(6) and (7) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2), and engaged in commerce within the meaningof Section 2(6) and (7), of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Larry St. Cin on August 30, 1972,and not thereafter reinstating him, because he declined toattend an interview with management officials withoutparticipation of his union representative, under circum-stances where he had reason to believe the matters to bediscussed could adversely affect his employment status,Respondent has interfered with, restrained, and coerced anemployee in the exercise of rights guaranteed in Section 7of the Act, and committed, and is committing, unfair laborpractices within the meaning of Section 8(axl) of the Act.4.Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violatedSection 8(a)(1)of the Act,I recommendthat it cease and desist therefromand take affirmative action designed to effectuate thepolicies of the Act. I also recommend that Respondentoffer to Larry St. Cin immediate full, and unconditionalreinstatementto his former job or, if that job no longerexists,toa substantially equivalent position, withoutprejudice to his seniority or other rights, privileges orworking conditions, and make him whole for any loss of1 In theevent no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.earnings he may have suffered as a result of discriminationagainst himby payinghim a sum of money equal to theamount he would have earned from the date of hisdischarge on August 30, 1972, to the date Respondentoffers him reinstatement,less his net earnings during thatperiod in accordance with the Board's formula stated in F.W. WoolworthCompany,90 NLRB 289 (1950),with interestthereon at the rate of 6 percent per annum as set forth inIsisPlumbing&Heating Co.,138 NLRB 716 (1962). See-QualityManufacturing Company, supra.I further recom-mend that Respondent make records available to Boardagents in connection with compliance therewith and that itpost appropriate notices.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERIVanTran ElectricCorporation, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging activities protected by the Act, includ-ingmembership in Local Lodge 1613 InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO, or any other labor organization, by dischargingemployees or otherwise discriminating with respect to theirtenure ofanyterm or condition of employment.(b)Requiring that any employee take part in, aninterview or meeting without benefit of union representa-tion, if such representation has been requested by theemployee and if the employee has reasonable grounds tobelieve that the matters to be discussed may result inaction adversely affecting his employment.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or assist a labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain fromanyor all such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Offer Larry St. Cin immediate, full, and uncondition-al reinstatement to his former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights, privileges, andworking conditions, and make him whole for any loss ofearnings he may have suffered as a result of discriminationagainst him in the manner set forth in the section hereofentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allrecords, reports, and other documents necessary to analyzethe amount of backpay due under the terms of this Order.102.48 of theRules and Regulations, be adopted by the Boardand becomeitsfindings,conclusions,and Order,and allobjections thereto shall bedeemed waived for all purposes. VANTRAN ELECTRIC CORPORATION(c)Post at its place of business in Vandaha, Illinois,copies of the attached notice marked "Appendix." 2 Copiesof the notice on forms provided by the Regional Directorfor Region 14, after being duly signed by its representative,shallbe posted by the Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices are customarily posted. Reasonable stepsshallbe taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 14, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading, "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage activities protected by theAct, includingmembership in Local Lodge 161347International Association of Machinists and AerospaceWorkers, AFL-CIO,or any other labor organization,by discharging employees or otherwise discriminatingwith respect to their tenure or any term or condition ofemployment.WE WILLNOT require any employee to take part inan interview or meeting without benefit of unionrepresentation,if such representation has been request-ed bythe employee and if the employee has reasonablegrounds to believe that the matters to be discussed mayresult in action adversely affecting his employment.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their rightto self-organization, to form labororganizations, to join or assist a labor organization, tobargain collectively through representatives of theirown choosing,and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from anyor all such activities.WE WILL offer LarrySt. Cin hisold job and pay himany wages he has lost,with interest.VANTRAN ELECTRICCORPORATION